DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 1, filed 04/09/2021, with respect to Claim 1 have been fully considered and are persuasive, in view of the claims’ amendment.  The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-15 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including the display region includes a plurality of sub-pixels, the plurality of light emitting elements each includes a first electrode, a function layer including a light emitting layer and a second electrode, the first electrode, the function layer and the second electrode being layered in the this order at least the first electrode is provided for each of the plurality of sub-pixels, a second electrode connecting portion electrically connected to the second electrode is provided outside the display region; and the eaves body is provided outside the second electrode connecting portion in a plan view, as disclosed in Claims 1, 11 and 21.
In the instant case, Sato (US 2015/0084023) discloses an organic LED, wherein sealing layer that is disposed to cover the organic layer and the common electrode, 
Furthermore, Tada et al. (US 2019/0369788) disclose an OLED with built-in touch sensor, wherein lead wiring line extends on and from the sealing film to the outside of the sealing film to straddle an outer edge of the sealing film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898